Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 15, 2019

                                           No. 04-19-00107-CV

                                     IN RE Stephen Patrick BLACK

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On May 3, 2019, relator filed a motion to dismiss. We GRANT the motion and DISMISS
this original proceeding.

        It is so ORDERED on May 15, 2019.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. CV-15-1805, styled In the Commitment of Stephen Patrick Black, pending
in the 274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.